                 Case 5:18-cr-00466-BLF Document 396 Filed 08/03/20 Page 1 of 2



 1   MICHAEL STEPANIAN (CSBN 037712)
     Attorney at Law
 2   819 Eddy Street
     San Francisco, CA 94109
 3   Telephone: (415) 771-6174
     Facsimile: (415) 474-3748
 4
     Attorney for Defendant
 5   RAMON MONTOYA
 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10                                        SAN JOSE DIVISION
11
     UNITED STATES OF AMERICA,                       Case No. CR 18-00466 BLF
12

13                   Plaintiff,                      STIPULATION AND
                                                     [PROPOSED] ORDER TO
14          v.                                       CONTINUE SENTENCING
                                                     HEARING DATE
15
     RAMON MONTOYA,
16
                 Defendant.
17   ____________________________________/
18

19          Defendant Ramon Montoya, by and through his counsel of record Michael Stepanian, and
20
     Assistant United States Attorney Claudia Quiroz, hereby request that the Sentencing Hearing
21
     presently set for Tuesday, August 4, 2020 be vacated and the matter be set on Tuesday, October
22

23   27, 2020. This request is made in light of the global pandemic and for continuing preparation.

24          U.S. Probation Officer Kyle Pollak has been advised of this request and has no objection.
25   ///

26   ///

27

28



     STIPULATION AND [PROPOSED] ORDER
     U.S. v. Montoya, CR 18-00466 BLF                                                        1
              Case 5:18-cr-00466-BLF Document 396 Filed 08/03/20 Page 2 of 2



 1

 2
            IT IS SO STIPULATED.
 3

 4
     Dated: August 3, 2020                               /s/ Michael Stepanian
 5                                                       MICHAEL STEPANIAN
                                                         Attorney for Defendant
 6                                                       RAMON MONTOYA
 7

 8

 9
     Dated: August 3, 2020                               DAVID L. ANDERSON
                                                         United States Attorney
10

11

12
                                                         /s/ Claudi Quiroz
                                                         CLAUDIA QUIROZ
13                                                       Assistant United Attorney
14

15

16
                                         [PROPOSED] ORDER
17

18          IT IS HEREBY ORDERED that the Sentencing hearing currently scheduled for August

19   4, 2020 be vacated and that matter will be set on October 27, 2020.
20

21                  August 3, 2020
            Dated: ____________                          ________________________________
                                                         HON. BETH LABSON FREEMAN
22                                                       United States District Judge
23

24

25

26

27

28



     STIPULATION AND [PROPOSED] ORDER
     U.S. v. Montoya, CR 18-00466 BLF                                                 2
